Fiduciary/Claymore MLP Opportunity Fund 2455 Corporate West Drive Lisle, Illinois 60532 June 18, 2013 Kimberly A. Browning Securities and Exchange Commission Office of Investment Management treet, NE Washington, DC20549 Re: Fiduciary/Claymore MLP Opportunity Fund – Registration Statement on Form N-2 (File Nos. 333- 188687 and 811-21652) Dear Ms. Browning: In accordance with Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, Fiduciary/Claymore MLP Opportunity Fund hereby requests acceleration of the effective date of the above-captioned Registration Statement, filed May 17, 2013, so that it may become effective at 1:00 p.m., Eastern time, on Wednesday, June 19, 2013, or as soon as practical thereafter. Sincerely, FIDUCIARY/CLAYMORE MLP OPPORTUNITY FUND By:/s/ Mark E. Mathiasen Mark E. Mathiasen Secretary
